ON MOTION FOR REHEARING.
LATTIMORE, Judge.
Appellant complains that we disposed of his bills of exception Nos. 1, 2 and 3 upon the same-ground, when in fact his complaint in bill No. 3 was of a different nature from that set up in the other two bills. Examining the record, we find that all three bills of exception bear the same qualification placed on them by the trial court, who-states that all three of the witnesses, whose cross-examination forms the subject of the respective bills referred to, were offered by appellant for the same purpose, and that the cross-examination of each was to test the knowledge, and, indirectly,, the veracity of each of said witnesses. Appellant urges in his-motion for rehearing that as to the witness named in his third bill of exception, the qualification has no application and is-erroneous. There was no exception to the qualification; hence-we are bound thereby. There is no statement in the bill of exception of the purpose for which the witness therein referred to was placed upon the stand, other than as stated by the court: in his qualification. We are not allowed to go to the statement, of facts in order to see whether or not the witness gave testimony evidencing the purpose stated by the court in his qualification. When there appears any conflict between the bill of exception and the statement of facts, ordinarily the bill of" exception controls.
Regretting our inability to agree with appellant that fundamental error appears, and believing the opinion correctly disposes of the matters presented here, the motion for rehearing; will be overruled.

Overruled.